PER CURIAM.
The appellant was removed from his position on the police force of the City of Miami Beach for disciplinary reasons by the police chief. His appeal to the city personnel board was denied. Thereafter he filed a mandamus action in the circuit court seeking restoration of his position. That court granted a motion to quash the alternative writ of mandamus and dismissed the cause, and the relator appealed. We have considered the several contentions made by the appellant; that the action taken against him was contrary to the provisions of the city charter; that he was denied due process of law; that no sufficient ground for removal was established against him; and that the hearing before the personnel board was not fair and impartial; and we conclude that those contentions are not sustained by the record. No error having been made to appear, the judgment appealed from should be and hereby is
Affirmed.